PRECEDENTIAL

 UNITED STATES COURT OF APPEALS
      FOR THE THIRD CIRCUIT
           _____________

               No. 11-3250
              _____________

          RODERICK JOHNSON,
               Appellant

                     v.

  LOUIS FOLINO, SUPERINTENDENT;
  THE DISTRICT ATTORNEY OF THE
         COUNTY OF BERKS;
  THE ATTORNEY GENERAL OF THE
COMMONWEALTH OF PENNSYLVANIA;
           _____________

 Appeal from the United States District Court
   for the Eastern District of Pennsylvania
        (D.C. Civil No. 2-04-cv-02835)
District Judge: Honorable Eduardo C. Robreno
                _____________

         Argued September 18, 2012

      Before: SLOVITER, RENDELL
      and HARDIMAN, Circuit Judges

      (Opinion Filed: January 16, 2013)
                      _____________

Samuel J.B. Angell, Esq.
Michael Gonzales, Esq.
David L. Zuckerman, Esq. [ARGUED]
Federal Community Defender Office for
The Eastern District of Pennsylvania
Capital Habeas Unit
601 Walnut Street
The Curtis Center, Suite 545 West
Philadelphia, PA 19106
  Counsel for Appellant

Andrea F. McKenna, Esq. [ARGUED]
Office of Attorney General of Pennsylvania
Strawberry Square, 15th Floor
Harrisburg, PA 17120

Douglas J. Waltman, Jr., Esq.
Berks County Office of District Attorney
633 Court Street
Berks County Courthouse, 6th Floor
Reading, PA 19601
  Counsel for Appellees
                      _____________

                OPINION OF THE COURT
                    _____________

RENDELL, Circuit Judge.

      Roderick Johnson filed multiple petitions under
Pennsylvania’s Post-Conviction Relief Act (“PCRA”), 42 Pa.
2
Cons. Stat. §§ 9541-9546, unsuccessfully claiming that
violations of Brady v. Maryland, 373 U.S. 83 (1963),
undermined his conviction for first-degree murder. He then
sought habeas corpus relief in the United States District Court
for the Eastern District of Pennsylvania on the same basis,
and, having been denied relief there, he has appealed to our
court.

       Johnson had been convicted and sentenced to life in
prison without any physical evidence or eyewitness testimony
tying him to the crime. The testimony of George Robles, a
“friend” of Johnson’s, that Johnson had confessed his guilt to
him, was clearly pivotal to the case. What makes this case
unusual is that it was not until discovery in Johnson’s federal
habeas case that substantial previously undisclosed evidence
was uncovered and revealed that at the time Robles testified,
he was under investigation for his role in a shooting, an
assault, and multiple shots-fired incidents. The undisclosed
evidence also showed that Robles, who was never arrested or
charged for any crimes despite his having had repeated
dealings with the police in investigations involving guns and
drugs, did in fact supply the police with information
concerning an unrelated crime when his own involvement in
an assault came under investigation. The jury never heard any
of this impeachment evidence because when Johnson sought
discovery of all information in the possession of the local
police concerning any criminal activity of Robles, charged or
uncharged, the District Attorney who prosecuted Johnson
represented to the state court that it had no information or
police reports naming Robles as a suspect—a patent
misrepresentation.




                              3
       The District Court denied Johnson’s petition
concluding that the undisclosed evidence would not have
been admissible at Johnson’s murder trial and thus could not
establish a Brady violation. We believe that this case deserves
a more thorough and exacting evaluation and for the reasons
set forth below, we will reverse and remand for further
proceedings consistent with this opinion.

I.    Factual Background and Procedural History

      A.     Pre-trial

       On the evening of November 1, 1996, Jose Bernard
Martinez was shot to death in Reading, Pennsylvania. The
police discovered Martinez later that evening after an eye-
witness, Pearl Torres, reported seeing a man chase down and
shoot another man along Schuylkill Avenue in Reading.
Torres described the shooter as a black man wearing dark
clothes, jeans, and a checkered jacket, but was unable to
identify the shooter.

        In the weeks following the shooting, the Reading
police approached George Robles seeking information about
the shooting. He denied any knowledge of the incident. They
also interviewed Mylta Velazquez, Johnson’s live-in
girlfriend, who similarly denied possessing any information.
As the investigation continued, the police returned to Robles
repeatedly, interviewing him between six and twelve times.
Again and again, Robles claimed to have no knowledge of the
shooting.

       Finally, on December 17, 1996, Robles, indicating that
his “consci[ence] was killing [him],” relented and gave the




                              4
police a statement implicating Johnson and Richard Morales
in the murder of Martinez. (JA 943). Robles told investigators
that Johnson had come straight to his home after the shooting
and confessed to his involvement. According to Robles,
Johnson admitted to confronting Martinez at a Getty’s Mart
about a debt Martinez owed Johnson’s friend David, firing his
gun twice in the store, chasing down Martinez in a van
because he fled when Johnson’s gun jammed, and then
shooting Martinez in the street. Robles told the police that
Johnson said that he bumped into a girl after the shooting and
mistaking her for Morales, yelled to her that he had just
“killed that guy.” (JA 510). Robles also informed the
investigators that Morales turned up at his home about 15
minutes after Johnson left and confirmed Johnson’s account
of the shooting. Morales apparently added that he had fired an
additional shot at Martinez after Johnson fled to ensure that
Johnson had “finished the job.” (Id.).

       On the same day that Robles recanted his denials,
Shannon Sanders came forward to give a statement to the
police. Sanders told the investigators that on the night of the
shooting she had been walking in an alley in the immediate
vicinity of Schuylkill Avenue when she encountered a dark-
skinned man dressed in baggy clothes and carrying a 9-
millimeter semiautomatic handgun. The man spontaneously
confessed that he had just shot a man. Sanders, who was an
acquaintance of Johnson’s, could not identify the man she
encountered, despite having seen his face. Although Sanders
waited six weeks before speaking with investigators, she
recounted her story to numerous family and friends, including
Velazquez, in the meantime.




                              5
       Three days after Robles and Sanders gave their
statements, Velazquez retracted her denial as well, telling the
police that Johnson, now her ex-boyfriend, had confessed to
killing Martinez as part of a hit. In her police statement,
Velazquez denied ever having seen Johnson with a gun.

      Thereafter, Richard Morales and Roderick Johnson
were arrested and charged in connection with the murder of
Martinez.

       In February 1997, George Robles was arrested as a
material witness after failing to appear in court to testify
against Johnson. Robles was incarcerated for approximately
two months in Berks County Prison as a result. During his
incarceration—Robles’s first—he wrote a letter to Detective
Cabrera of the Reading Police asking to be released early and
offering to “do anything” in exchange. (JA 979-80). Robles
was released from prison only after he testified at the
preliminary hearing.

       On September 13, 1997, more than ten months after
the shooting, Luz Cintron, Robles’s girlfriend, approached the
investigators with her knowledge of the shooting. Cintron told
police that the night of the shooting Morales had turned up at
Robles’s home where Cintron overheard him telling Robles
that he and Johnson had seen Martinez at an IGA and that
Johnson had confronted him about money he owed their
friend Shaun Bridges. Cintron also claimed that Morales said
that when Martinez ran, Johnson took off chasing him on
foot, eventually catching him and shooting him in the back.
According to Cintron’s police statement, Morales told Robles
that after Johnson fled, Morales pulled up in a car, got out,
and shot Martinez again. Cintron recalled Johnson coming to




                              6
Robles’s home shortly after Morales left and refusing to
answer any questions about the incident. Cintron told the
police that the next day she overheard Johnson telling another
occupant of the house that he had shot Martinez and fled after
hearing a girl shout “here come the cops.” (JA 505).

        Prior to trial, Johnson brought a motion to compel
discovery. The state court held a hearing on the motion on
May 15, 1998. At the hearing, Johnson sought “all
information and reports in possession of the Reading Police
Department and DANET concerning any and all criminal
activities charged and uncharged, past and present of George
Robles.” (JA 310-11). It was Johnson’s theory that “Robles
was actively engaged in criminal enterprises in Reading. . . .
[And] that certain police officer[s] were aware of that, that
that’s been for some reason, uncharged and we’d like to find
out why that is and what they know about him. [Because]
[t]his guy has no arrest record.” (Id. at 309-10). In response,
the District Attorney denied the existence of any such
evidence, stating that he was “unaware of any reports which
state[] that . . . [Robles] is a suspect of a crime.” (Id. at 313).
The court inquired of the District Attorney, “[s]o, we agree
that you are stating that he has no convictions and that you
have no information about any police reports which name him
as a suspect?” (Id. at 314). “That’s correct,” replied the
District Attorney, “I believe that there was a report turned
over . . . where Mr. Robles may have been shot at . . . that’s
the only report I am aware of Mr. Robles being involved in
any criminal activities.” (Id.)

       At the hearing, Johnson also sought discovery into
whether any of the Commonwealth’s witnesses were on
probation or parole, or had received any agreements,




                                7
inducements, or promises with respect to their testimony. (Id.
at 318-19). The District Attorney represented that “there have
been no promises or inducement to any of the witnesses . . .
there are no plea agreements, there are no pending cases that I
am aware of and there’s been no promise for the testimony.”
(Id. at 319).

       The state court, relying on the representations of the
District Attorney, did not order the discovery Johnson sought
with respect to Robles. (Id. at 323).

       B.     Undisclosed Evidence

       In reality, the Commonwealth possessed copious
evidence linking Robles to various criminal investigations in
addition to information bearing on the motives of Cintron and
Velazquez that it never disclosed to Johnson. It was not until
nearly ten years later when the District Court granted Johnson
discovery during the habeas corpus proceedings that all of the
undisclosed evidence came to light. This evidence includes:

       • A police investigation into a February 27, 1996
         assault in which Robles, who was under suspicion
         for threatening two individuals with a firearm and
         discharging his firearm into the air, offered to
         provide the police with information concerning an
         unrelated murder investigation;

       • A police investigation into an April 25, 1996
         shooting in which Robles’s fingerprint was found
         on a cigar box containing cash and 103 bags of
         crack cocaine that was recovered from the shooting
         suspect; and in which police officers returned to




                              8
   Robles a safe recovered during the investigation
   containing a gun and a cell phone;

• A police investigation into an August 1, 1997
  shots-fired incident in which Robles was identified
  at the scene, questioned by police, found to possess
  a handgun with similar casings as those fired, and
  had the weapon confiscated but returned to him at a
  later date;

• A police investigation of a September 18, 1997
  shots-fired incident in which Robles was
  questioned as a suspect but never charged;

• A police investigation of a November 7, 1997
  shots-fired incident in which Robles’s gun was
  used but he was never charged;

• Police reports including statements by victims or
  witnesses attesting to Robles’s involvement in
  drug-dealing;

• Robles’s statement that a Reading Police officer
  told him that his “potpourri and marijuana did not
  mix too well,” but he was not arrested and that
  certain Reading Police officers complimented him
  about his intelligence in the way he “ran things”;

• A Reading police report dated July 7, 1998, (two
  days before Cintron testified at Johnson’s trial), in
  which Cintron is listed as a suspect in an assault
  case that ultimately resulted in assault charges
  against her being dropped; and




                       9
       • A police report documenting that Cintron lied to
         the police about Robles’s whereabouts during an
         investigation into his involvement in a February 27,
         1996 shooting.

        Additionally, defense investigators swore to affidavits
representing that Velazquez testified against Johnson only
after being threatened by the investigating officers with
criminal conspiracy charges and that Cintron was coerced
into testifying by the investigating police officers and Robles.

       Johnson did not have the benefit of this evidence in
preparing for trial, and the jury never got a chance to consider
this evidence in weighing the credibility of the testimony
against Johnson.

       C.     Evidence at Trial

      At Johnson’s trial, 1 the Commonwealth presented no
physical evidence or eyewitness testimony connecting
Johnson to the shooting of Martinez. Instead, the
Commonwealth’s case consisted of two eyewitnesses who
were unable to make an identification of the shooter and three
witnesses claiming to have heard Johnson confess to killing
Martinez.

      Witness Pearl Torres testified that at approximately on
11:15 p.m. on November 1, 1996, she was driving on
Schuylkill Avenue in Reading when she observed two men

1
 Interestingly, Morales was tried separately and his trial
resulted in a hung jury and a mistrial. (JA 316).




                              10
run out into the road in front of her; the second man was
carrying a semiautomatic firearm and chasing the first man.
According to her testimony, he fired one shot, causing the
victim to fall to the ground in a fetal position, and then
crossed the street and proceeded to fire three more shots into
the victim before running off toward the 100 block of Elm
Street. Torres was unable to identify the shooter at trial.

        The Commonwealth presented the testimony of
Shannon Sanders that she was walking up an alley just off
Schuylkill Avenue on November 1, 1996, when she heard
three shots fired. Sanders told the jury that a man ran by her
moments later carrying a 9-millimeter semiautomatic
handgun and said, “Yo, that mother’s fucker [sic] dead. . . . I
just killed him.” (JA 785). She testified that she told him to
run and he proceeded to run north on Elm Street. Although
Sanders was an acquaintance of Johnson’s, she could not
identify him as the man she saw that night because she only
“glance[d]” the “side of his face” for a “quick instant.” (JA
783, 785).

        The principal witness against Johnson at trial was
George Robles. Robles testified that on the night of
November 1, 1996, he was at home with several friends
smoking a considerable amount of marijuana and consuming
a significant amount of beer. According to Robles, Johnson,
his “best friend,” showed up out of breath around midnight
and confessed that he had just killed someone. Johnson said
that he and Morales had confronted Martinez at a
convenience store on Schuylkill Avenue about a debt he owed
their friend. Johnson fired at Martinez in the store but his gun
jammed and Martinez took off running down the street.
According to Robles’s testimony, Johnson and Morales got




                              11
into a van and drove off in pursuit of Martinez; Johnson
exited the van, ran to Martinez, and fired several shots at him.
Johnson told Robles that after the shooting he encountered a
girl nearby, and thinking she was Morales, told her that he
had shot the victim. Robles testified that Johnson asked him
to keep his gun, which Robles described as a 9-millimeter
semiautomatic, but Robles refused and Johnson left with the
weapon.

       Robles told the jury that Morales came to his home
looking for Johnson a short while later. Morales confirmed
Johnson’s account of the shooting to Robles, and added that
after Johnson shot Martinez, he (Morales) had circled back
around in the van and fired another shot into the victim “to
make sure that [Johnson] did the job right.” Robles identified
a black Glock firearm as the type of gun that Morales
possessed that night.

        Given the importance of Robles’s testimony,
Johnson’s counsel tried mightily to undercut his credibility at
trial. The defense cross-examined Robles at length about his
involvement in the “Nyte Life Clique” (the “NLC”), which
defense counsel suggested was a gang, his alleged drug-
dealing, his feud with Johnson after Johnson left the NLC,
and his relationship with the Reading police. Robles denied
any involvement in drug dealing or gang activity. Defense
counsel insinuated that the Reading police overlooked
Robles’s criminal activities because he provided them with
information, including fabricating testimony against Johnson.
However, because Robles had no convictions or even arrests
(outside of the material witness warrant), the cross-




                              12
examination consisted of little more           than   counsel’s
allegations and Robles’s repeated denials. 2

        Luz Cintron testified at trial that both Johnson and
Morales visited the home she shared with Robles on the night
of the shooting. But, contradicting Robles’s testimony, she
stated that Morales showed up first and that Johnson came by
later. According to her testimony, the next day when she
returned home from work, she overheard Johnson telling
another occupant of the home what he and Morales had done
to Martinez. Cintron testified that Johnson said that he exited
the van, confronted the victim, and then proceeded to chase
and shoot him.

        Mylta Velazquez testified that while she and Johnson
were watching television several days after the shooting, a
news report about the shooting came on. She stated that
Johnson asked her if he could trust her and then admitted to
being a hit man and to shooting the victim. He also told
Velazquez about his brief encounter with Shannon Sanders
just after committing the crime. Velazquez’s trial testimony
differed from her prior police statement in two respects. First,
she told the jury that she had seen Johnson with a gun despite
having denied that in her previous statement to the police.
Second, she testified that after Johnson was arrested, Sanders
confided in her that Johnson was the man Sanders had spoken
2
 Defense counsel also tried to imply during cross-examination
that Robles had manufactured Johnson’s confession in order
to be released from jail where he had been held as a material
witness. However, because Robles first came forward in
December, months before going to jail as a material witness,
this tactic was unconvincing.




                              13
with on the night of the shooting. On cross-examination,
Velazquez admitted that this was the first time she had told
anyone of this conversation. Sanders testified that she never
had any such conversation with Velazquez.

      In his closing argument, the District Attorney
addressed the cross-examination of Robles:

         How many of us have been unemployed at
         times in our life [sic]? Does that mean we
         sell drugs? There is no doubt that Mr.
         Robles is not a saint, but for the defense to
         come in here and accuse him of being a
         drug dealer with no evidence other than
         the man is unemployed is wrong. Use your
         common sense. Cell phones and pagers
         alone don’t make people drug dealers.
         And I submit to you that if the man was
         involved in criminal activity, the Reading
         Police would do their [sic] job.

(JA 1408-09).

       The jury convicted Johnson of first-degree murder,
aggravated assault, possession of an instrument of crime,
possession of a firearm without a license, and related
conspiracies, on July 14, 1998. Johnson was sentenced to life
imprisonment without parole for his first-degree murder
conviction. 3

3
 Johnson also received a sentence of death for an unrelated
conviction, with respect to which he is similarly seeking a
writ of habeas corpus. The petition is currently stayed,




                              14
      D.     Procedural History

       Like many habeas corpus petitioners, Johnson has
transversed a long and circuitous path to reach this court.
After an unsuccessful direct appeal of his conviction, Johnson
filed a PCRA petition arguing that his trial counsel was
ineffective. The Court of Common Pleas denied the petition,
and the Superior Court affirmed the denial. Johnson then filed
a second PCRA petition, which he later sought to supplement
with the first of many Brady allegations.

       While his second PCRA petition was under review,
Johnson filed a petition for a writ of habeas corpus in the
United States District Court for the Eastern District of
Pennsylvania on June 25, 2004. His habeas corpus petition
raised several claims, including allegations that the
Commonwealth wrongfully withheld impeachment evidence
related to the Commonwealth’s three primary witnesses—
Robles, Cintron, and Velazquez—in violation of Brady.

       The District Court granted Johnson considerable
discovery on his Brady claim. Following the
Commonwealth’s production of previously undisclosed
evidence at the direction of the District Court, Johnson filed
three more “protective” PCRA petitions in state court.
Although Johnson filed five PCRA petitions in total, we need
only concern ourselves with the last three (collectively, the
“final PCRA petition”).



pending resolution of Johnson’s PCRA petition by state
courts. See Johnson v. Beard, No. 03-2156 (E.D. Pa.).




                             15
       The Court of Common Pleas denied Johnson’s final
PCRA petition. It held that Johnson’s Brady claim was
untimely under the PCRA because it was filed more than one
year from the date on which his judgment of sentence became
final. It further concluded that none of the statutory
exceptions to the one-year limitations period applied. The
Superior Court affirmed the denial of the final PCRA petition
as untimely, culminating Johnson’s post-conviction process in
state court.

        Johnson appeals from the District Court’s November
2009 order denying his habeas corpus petition with respect to
his Brady claim, Johnson v. Folino, 671 F. Supp. 2d 658, 674
(E.D. Pa. 2009), as well as the District Court’s subsequent
ruling on reconsideration. In its initial decision, the District
Court began by examining the Superior Court’s denial of
Johnson’s final PCRA petition. Id. at 668. The District Court
held that the one-year limitations period with which Johnson
failed to comply constituted an independent and adequate
state-law ground for the denial of his PCRA petitions. Id.
Concluding that Johnson had procedurally defaulted his
Brady claim, the District Court therefore proceeded to
analyze whether Johnson could overcome the procedural
default and obtain federal review of his Brady claim by
establishing either “cause and prejudice,” which mirrors the
second and third prongs of a Brady violation—suppression
and materiality—or a “fundamental miscarriage of justice.”
Id. at 667-69.

       The District Court held that Johnson could not
establish both cause and prejudice with respect to the
undisclosed evidence related to Cintron and Velazquez. It
concluded that the Commonwealth had not suppressed the




                              16
fact that the two witnesses were coerced into testifying
because that information “could have been obtained by
[Johnson] through the exercise of reasonable diligence,
including the opportunity to cross-examine during trial.” Id.
at 671, 673. Further, the District Court held that neither
Cintron’s involvement in an assault days before her testimony
nor her prior inconsistent statements about Robles’s
whereabouts during an unrelated police investigation were
material for Brady purposes. Id. at 671-72.

       As to the undisclosed evidence related to Robles, the
District Court held that Johnson could not establish prejudice
because it concluded that evidence pertaining to Robles’s
uncharged criminal conduct would have been inadmissible
under Pennsylvania law to impeach the veracity of a witness
and therefore was not material for Brady purposes. Id. at 669.
Even assuming that the evidence was admissible, the District
Court still considered it immaterial because it perceived two
flaws in Johnson’s theory that Robles received favorable
treatment from Reading police in return for assisting in the
prosecution of others. Id. at 670. First, the District Court
noted that the Berks County District Attorney’s Office, not
the Reading Police, makes charging decisions. Id. Second, the
District Court observed that the evidence is subject to the
equally plausible inference that insufficient evidence of
Robles’s criminal activities existed to initiate formal charges
against him. Id. Therefore, the District Court concluded that
the evidence “would not ‘put the whole case in such a
different light as to undermine confidence in the verdict.’” Id.
(quoting Youngblood v. West Virginia, 547 U.S. 867, 870
(2006)).




                              17
       In response to Johnson’s motion for reconsideration,
the District Court altered course with respect to its evaluation
of the undisclosed evidence related to Robles, reasoning that
the evidence actually would have been admissible under
Pennsylvania law to impeach for bias. It also concluded that
the evidence could be material notwithstanding the flaws it
had previously identified. Nevertheless, the District Court
reasoned that the evidence would still be inadmissible
because it was “extremely speculative, tangential to the issues
. . . , and was also likely to confuse the jury.” (JA 5).
Therefore, the District Court did not conduct an explicit
cumulative prejudice analysis. It again denied Johnson’s
petition, but granted a certificate of appealability with respect
to his Brady claim, acknowledging that reasonable jurists
could disagree with its conclusion and find Johnson entitled
to habeas relief.

       Pursuant to that certificate, Johnson timely filed the
instant appeal.

       II.    Jurisdiction and Standard of Review

      The District Court had jurisdiction under 28 U.S.C. §§
2241(a) and 2254(a), and we have jurisdiction under 28
U.S.C. §§ 1291 and 2253. See Holland v. Horn, 519 F.3d 107,
111 (3d Cir. 2008).

       As the District Court did not conduct an evidentiary
hearing, our review of its order denying habeas relief is
plenary. Id. In this case, the state court did not reach the




                               18
merits of Johnson’s final PCRA petition. 4 Therefore, “‘the
deferential standards provided by AEDPA . . . do not apply,’”
Taylor v. Horn, 504 F.3d 416, 429 (3d Cir. 2007) (quoting
Appel v. Horn, 250 F.3d 203, 210 (3d Cir. 2001)), and we
“must conduct a de novo review over pure legal questions and
4
 The Superior Court affirmed the denial of Johnson’s second
PCRA petition on timeliness grounds. It concluded that the
governmental-interference exception to the PCRA statute of
limitations did not apply because Johnson’s “underlying
Brady claim is meritless.” (JA 92). We recognize that this
arguably could be considered a ruling on the merits of
Johnson’s Brady claim. Where a state court adjudicates the
merits of a habeas petitioner’s claim, under AEDPA, a federal
court may not grant the petition “unless the adjudication of
the claim (1) resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States; or (2) resulted in a decision that was based on
an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d). However, we do not credit the court’s conclusory
statement as a true merits ruling, and the parties both agree
that it was merely concluding that it would not recognize an
exception to the timeliness bar. Accordingly, we need not
consider whether the Superior Court’s decision implicates
Cullen v. Pinholster, 131 S. Ct. 1388 (2011), or affects the
procedural default analysis, see Stewart v. Smith, 536 U.S.
856, 860 (2002) (“Even though [the Arizona state procedural
rule] does not require a federal constitutional ruling on the
merits, if the state court’s decision rested primarily on a
ruling on the merits nevertheless, its decision would not be
independent of federal law.”).




                             19
mixed questions of law and fact, as a court would have done
prior to the enactment of AEDPA,” Appel, 250 F.3d at 210
(citation omitted).

III.   Discussion

       The Superior Court denied Johnson’s final PCRA
petition as untimely under state law. “Where a state court
refuses to consider a [habeas] petitioner’s claims because of a
violation of state procedural rules, a federal . . . court is
[generally] barred by the procedural default doctrine from
considering the claims.” Johnson v. Pinchak, 392 F.3d 551,
556 (3d Cir. 2004) (citing Harris v. Reed, 489 U.S. 255, 262
(1989)). A federal court may consider the merits of a
procedurally defaulted claim only if “the petitioner
establishes ‘cause and prejudice’ or a ‘fundamental
miscarriage of justice’ to excuse the default.” Holloway v.
Horn, 355 F.3d 707, 715 n.3 (3d Cir. 2004) (quoting Coleman
v. Thompson, 501 U.S. 722, 750 (1991)). It has been observed
that the cause and prejudice analysis in a habeas case based
on Brady parallels two of the three components of the
underlying alleged Brady violation. Banks v. Dretke, 540 U.S.
668, 691 (2004).

       In Brady, the Supreme Court held that “the
suppression by the prosecution of evidence favorable to an
accused upon request violates due process where the evidence
is material either to guilt or to punishment.” 373 U.S. at 87.
“Impeachment evidence, . . . as well as exculpatory evidence,
falls within the Brady rule.” United States v. Bagley, 473 U.S.
667, 676 (1985). In fact, the prosecution has an affirmative
“duty to disclose such evidence . . . even though there has
been no request [for the evidence] by the accused.” Strickler




                              20
v. Greene, 527 U.S. 263, 280 (1999) (citing United States v.
Agurs, 427 U.S. 97, 107 (1976)). Indeed, that responsibility
“encompasses evidence ‘known only to police investigators
and not to the prosecutor.’” Id. at 280-81 (quoting Kyles v.
Whitley, 514 U.S. 419, 438 (1995)). “In order to comply with
Brady, therefore, ‘the individual prosecutor has a duty to
learn of any favorable evidence known to the others acting on
the government’s behalf . . . , including the police.’” Id. at
281 (quoting Kyles, 514 U.S. at 437). However, even when
the prosecution has failed to disclose favorable evidence to
the defense, a constitutional violation is not inevitable. A new
trial will be granted only if: (1) the evidence at issue is
favorable to the accused; (2) the evidence was suppressed by
the state; and (3) the evidence is material. See id. at 281-82.

       Therefore, as we noted above, “cause and prejudice,”
which excuse procedural default, mirror the last two elements
of a Brady violation. This is because in the specific context of
a Brady claim, “a petitioner shows ‘cause’ when the reason
for his [default] in state-court proceedings was the State’s
suppression of the relevant evidence.” Banks, 540 U.S. at
691. And “coincident with the third Brady component . . . ,
prejudice within the compass of the ‘cause and prejudice’
requirement exists when the suppressed evidence is ‘material’
for Brady purposes.” Id.

      The District Court focused primarily on the prejudice
prong of the “cause and prejudice” analysis, and we will
circumscribe our review of the District Court’s decision
accordingly. 5

5
 Johnson, of course, does not confine his arguments of error
to the issue of prejudice. Nevertheless, prejudice was both the




                              21
         To demonstrate prejudice excusing the procedural
default of a Brady claim, a habeas petitioner must show that
the undisclosed evidence is material. “The evidence is
material only if there is a reasonable probability that, had the
evidence been disclosed to the defense, the result of the
proceeding would have been different.” Bagley, 473 U.S. at
682. “[A] showing of materiality does not require
demonstration by a preponderance that disclosure of the
suppressed evidence would have resulted ultimately in the
defendant’s acquittal . . . .” Kyles, 514 U.S. at 434. Rather, the
“touchstone of materiality is a ‘reasonable probability’ of a
different result.” Id. “The question is . . . whether in [the
evidence’s] absence [the petitioner] received a fair trial,
understood as a trial resulting in a verdict worthy of
confidence. A ‘reasonable probability’ of a different result is
accordingly shown when the government’s evidentiary
suppression ‘undermines confidence in the outcome of the
trial.’” Id. (quoting Bagley, 473 U.S. at 678).

        “The materiality of Brady material depends almost
entirely on the value of the evidence relative to the other
evidence mustered by the state.” Rocha v. Thaler, 619 F.3d
387, 396 (5th Cir. 2010) (internal quotation marks and
citation omitted). Suppressed evidence that would be
cumulative of other evidence or would be used to impeach


heart and the bulk of the District Court’s analysis. Because
we find multiple analytical errors within that analysis that
merit reversal and remand, we need not address Johnson’s
other arguments toward that end. Thus, we assume without
deciding, that the District Court was correct that there were
adequate and independent state-law grounds for procedural
default. Harris, 489 U.S. at 262.




                               22
testimony of a witness whose account is strongly
corroborated is generally not considered material for Brady
purposes. Id. at 396-97. Conversely, however, undisclosed
evidence that would seriously undermine the testimony of a
key witness may be considered material when it relates to an
essential issue or the testimony lacks strong corroboration. Id.
at 397.

        A court must “evaluate the tendency and force of the
undisclosed evidence item by item” to determine whether the
evidence is material. Kyles, 514 U.S. at 436 n.10. In addition,
a court must “evaluate its cumulative effect for purposes of
materiality separately.” Id. Individual items of suppressed
evidence may not be material on their own, but may, in the
aggregate, “undermine[] confidence in the outcome of the
trial.” Bagley, 473 U.S. at 678.

        In this case, the District Court concluded that Johnson
had failed to demonstrate prejudice with respect to the
suppressed evidence concerning Robles (and to a lesser extent
Cintron) because in the District Court’s estimation, “the
alleged Brady evidence would not have been admissible
despite its potential probative value” as much of it was
“extremely speculative, tangential to the issues . . . , and was
also likely to confuse the jury.” (JA 5). Therefore, the District
Court concluded that an explicit cumulative prejudice
analysis was unnecessary. (Id.).

       Johnson attacks the District Court’s reasoning on
several bases. First, he argues that the District Court erred
when it concluded that the suppressed evidence was
inadmissible. Second, Johnson contends that the District
Court erred because it never conducted a cumulative




                               23
prejudice analysis. We agree that the District Court erred in
both these respects. In essence, we disagree with the
significance the District Court ascribed to the issue of
admissibility as well as the District Court’s failure to conduct
an item-by-item and cumulative evaluation of the suppressed
evidence.

       We begin with the proper role of admissibility in a
Brady materiality analysis. The District Court was correct that
admissibility is a consideration that bears on Brady
materiality. The materiality standard, however, is not
reducible to a simple determination of admissibility. 6 Rather,
we believe, as do the majority of our sister courts of appeals,
that inadmissible evidence may be material if it could have
led to the discovery of admissible evidence. Ellsworth v.
Warden, 333 F.3d 1, 5 (1st Cir. 2003) (en banc); United
States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002); Bradley v.
Nagle, 212 F.3d 559, 567 (11th Cir. 2000); United States v.
Phillip, 948 F.2d 241, 249 (6th Cir. 1991). But see Hoke v.

6
 The District Court relied on United States v. Oxman, 740
F.2d 1298, 1311 (3d Cir. 1984), for the proposition that “[i]n
order to be material, evidence suppressed must have been
admissible at trial.” Oxman is of dubious precedential value
in light of the Supreme Court’s decision in United States v.
Pflaumer, 473 U.S. 922 (1985), vacating and remanding the
case without opinion for further consideration of Bagley, 473
U.S. at 667, which is relevant to the cited proposition.
Moreover, in Oxman we concluded that the suppressed
evidence was admissible and so we never had occasion to
consider whether inadmissible evidence may be material
under Brady. 740 F.2d at 1311. We are not bound by our dicta
in Oxman.




                              24
Netherland, 92 F.3d 1350, 1356 n.3 (4th Cir. 1996).
Furthermore, like the Court of Appeals for the Second
Circuit, we think that inadmissible evidence may be material
if it could have been used effectively to impeach or corral
witnesses during cross-examination. Gil, 297 F.3d at 104.
Thus, the admissibility of the evidence itself is not dispositive
for Brady purposes. Rather, the inquiry is whether the
undisclosed evidence is admissible itself or could have led to
the discovery of admissible evidence that could have made a
difference in the outcome of the trial sufficient to establish a
“reasonable probability” of a different result.

       Johnson pressed this point at oral argument before us,
urging that cross-examination might have proceeded
differently and more effectively if he had been armed with the
wealth of undisclosed impeachment evidence. For example,
Johnson could have cross-examined Robles about specific
instances in which he was approached by the police as a
person of interest in several felonies. If, in the face of these
pointed questions, Robles still maintained that he was a law-
abiding citizen without any motivation to manufacture
testimony against Johnson, Johnson suggests that he could
have called police officers to testify that Robles was aware
that he was under investigation and that during the course of
one such investigation Robles had offered to supply
information regarding an unrelated murder. Furthermore,
Johnson urges that the District Attorney would not have been
able to discount Johnson’s attack on Robles’s credibility in
his closing argument had Johnson had access to all of the
impeachment evidence in the possession of the
Commonwealth.




                               25
        Even if we were to accept the proposition that
suppressed evidence must be admissible in order to be
material under Brady—which we do not—we could not
endorse the District Court’s application of such a principle
here. To begin, the District Court never “evaluate[d] the
tendency and force of the undisclosed evidence item by
item.” 7 Kyles, 514 U.S. at 436 n.10. In reaching the

7
 Although materiality lies at the heart of our decision to
vacate the judgment of the District Court, we would be remiss
if we did not address the District Court’s cause analysis.
While the District Court did not address the suppression issue
with respect to most of the undisclosed evidence, it did hold
that Johnson had not established cause as to the evidence that
Cintron and Velazquez were coerced into testifying. Johnson,
671 F. Supp. 2d at 671-73. The District Court reasoned that
the Commonwealth was not required to disclose any coercion
by the Reading police because that information could have
been obtained by Johnson through the exercise of reasonable
diligence, including the opportunity to cross-examine during
trial. Id. at 671, 673.
         The rule applied by the District Court overstates what
sort of evidence is available to a reasonably diligent
defendant. As Johnson argues, it simply cannot be the case
that any information possessed by a witness—particularly a
government witness—is available as long as he or she is
subject to cross-examination. The Seventh Circuit Court of
Appeals has also rejected “as untenable a broad rule that any
information possessed by a defense witness must be
considered available to the defense for Brady purposes.”
Boss v. Pierce, 263 F.3d 734, 740 (7th Cir. 2001). We agree
that reasonable diligence does not require defense counsel to
“ask witnesses about matters of which counsel could not have




                              26
conclusion that Johnson had failed to establish prejudice, the
District Court reasoned that “much of the evidence” was
speculative, tangential, likely to confuse, and therefore
inadmissible. (JA 5). Such a broad and conclusory ruling fails
to address the varied nature of the undisclosed evidence in
this case. On remand, the District Court must evaluate the
materiality of each item of suppressed evidence individually,
bearing in mind not only its content, but also where it might
have led the defense in its efforts to undermine Robles. This
approach may seem laborious, but as the Supreme Court has
observed, “there is no other way.” Kyles, 514 U.S. at 436
n.10.

       Moreover, the District Court must consider the
cumulative effect of all of the evidence that was suppressed
and favorable to Johnson. Even items of evidence that the
District Court may not consider material on their own must
still be considered as part of a cumulative materiality
analysis. 8 Simmons v. Beard, 590 F.3d 223, 237 (3d Cir.


reasonably expected a witness to have knowledge.” Id. at
743. On remand, the District Court should reconsider its
ruling in light of this more narrow principle. Additionally, the
District Court might examine what impact the District
Attorney’s representation that “there ha[d] been no promises
or inducement to any of the witnesses . . . there [were] no plea
agreements, there [were] no pending cases . . . and there’s
been no promise for the testimony [of any witness]” has on
the cause analysis, if any. (JA 319).
8
 The District Court discounted a police report documenting
Cintron’s lie to the police regarding Robles’s whereabouts
during the investigation of a February 27, 1996 shooting




                              27
2009); Smith v. Sec’y, Dep’t of Corr., 572 F.3d 1327, 1346
(11th Cir. 2009). “Cumulative analysis of the force and effect
of the undisclosed pieces of favorable evidence matters
because the sum of the parts almost invariably will be greater
than any individual part.” Smith, 572 F.3d at 1347.

       Finally, we are troubled by the District Court’s
unsupported conclusion that the suppressed evidence would
have been inadmissible. As Johnson points out, and the
District Court clearly acknowledged, Pennsylvania Supreme
Court precedent appears to suggest that some, if not all, of the
undisclosed evidence would have been material impeachment
evidence. 9 However, while citing this precedent and noting


incident because it alone was not sufficient to establish a
“reasonable probability” of a different outcome. Johnson, 671
F. Supp. 2d at 672. On remand, the District Court must still
consider this item when evaluating the cumulative tendency
and strength of all the suppressed, favorable evidence.
9
 The District Court cited Commonwealth v. Williams, 570
A.2d 75, 80 (Pa. 1990), for the proposition that “a party
against whom a witness is called always has the right to show
by cross-examination that a witness is biased.” (JA 4). It also
quoted language from Commonwealth v. Collins, 545 A.2d
882, 885 (Pa. 1988), that “[Pennsylvania] law clearly
establishes that any witness may be impeached by showing
his bias or hostility, or by proving facts which would make
such feelings probable.” (JA 4). The District Court did not
refer to Commonwealth v. Evans, 512 A.2d 626 (Pa. 1986),
which arguably provides even stronger support for Johnson’s
position. In Evans, the Pennsylvania Supreme Court held that
the state’s constitution guarantees the right of a criminal




                              28
the “opportunity” and “right” to impeach for bias that is
guaranteed to a defendant, it seems not to have considered
and did not discuss the importance and critical nature of this
type of evidence. Instead, the District Court characterized the
evidence as tangential, speculative, and confusing. Neither
the District Court nor the Commonwealth cite any legal
authority supporting its inadmissibility as a matter of state
law. The role of the District Court was to follow relevant
Pennsylvania law at the time of Johnson’s trial. 10 To be clear,
we do not hold that the undisclosed evidence is admissible as
a matter of state law. Indeed, the District Court as a trial court
is in a much better position to make admissibility
determinations than we are as a reviewing court.
Nevertheless, whatever the District Court’s ruling as to



defendant to cross-examine a witness about “outstanding
criminal charges or . . . non-final criminal disposition[s]
against him within the same jurisdiction,” because of the
potential for bias, “[e]ven if the prosecutor has made no
promises, either on the present case or on other pending
criminal matters, [since] the witness may hope for favorable
treatment from the prosecutor if the witness presently testifies
in a way that is helpful to the prosecution.” Id. at 631. This
right “is not to be denied or abridged because incidentally
facts may be developed that are irrelevant to the issue and
prejudicial to the other party.” Id. at 632 (internal quotations
marks omitted).
10
  We are also puzzled by the Commonwealth’s reliance on
the Pennsylvania Rules of Evidence to support its argument
that the evidence was inadmissible because the Rules were
not effective until October 1, 1998, after Johnson’s trial.




                               29
admissibility of the undisclosed evidence is on remand, it
must find some basis in state law. 11

IV.    Conclusion

       Johnson argues that because the District Court’s
“prejudice” analysis is subject to de novo review, we should
act to correct the District Court’s errors by granting the writ
of habeas corpus ourselves. However, we believe that it is the
District Court that should evaluate Johnson’s claim anew in
light of our opinion today. With no physical or eyewitness
evidence connecting Johnson to the shooting, we think the
potential impact of the undisclosed impeachment evidence
deserves a hard look, bearing in mind that ultimately, “[t]he

11
  We note that the admissibility issues in this case are far less
clear than those presented in Brady, 373 U.S. at 90 and Wood
v. Bartholomew, 516 U.S. 1, 5-8 (1995) (holding that the
failure of the prosecution to disclose that a witness had taken
a polygraph test was not material under Brady where the
parties agreed that the results of the test were inadmissible
under state law). In Brady, the Supreme Court concluded that
the state court had in fact already ruled on the issue of
admissibility and so considered that ruling despite its
reticence to delve into questions of state law. 373 U.S. at 90.
In Wood, the undisclosed polygraph results would not have
led to admissible evidence, but instead, could only have been
relevant to contradict witness testimony and both parties
agreed that the results were not admissible for any purpose,
including impeachment. 516 U.S. at 6. This case is a far cry
from Wood and Brady—there has been no state court ruling
as to the admissibility of the suppressed evidence nor do the
parties agree on the issue.




                               30
question is . . . whether in [the evidence’s] absence [the
petitioner] received a fair trial, understood as a trial resulting
in a verdict worthy of confidence.” Kyles, 514 U.S. at 434.
We will remand so that the District Court can consider all
paths to materiality discussed above, in addition to any others
that Johnson can identify. We are a reviewing court and the
resolution of the issues discussed herein will benefit from
two-tiered review. Smith, 572 F.3d at 1348-49.

       We reiterate that this is not the usual § 2254 habeas
corpus case in which we confine our review to the state court
record before us. The substantial impeachment evidence of
the Commonwealth’s star witness was only uncovered during
the discovery process in federal court. Therefore, we have no
reason to review the rulings made by the state court nor
consider their propriety. Instead, our role as a federal court is
limited to weighing the impact the undisclosed evidence
could have had at Johnson’s trial against the case presented
by the Commonwealth and the defense mounted by Johnson
to determine “whether in [the evidence’s] absence [Johnson]
received a fair trial.” Kyles, 514 U.S. at 434.

        In light of this newly disclosed evidence, and the
relative paucity of other evidence connecting Johnson to the
murder of Martinez, could confidence in the verdict be
undermined? That question is more properly addressed by the
District Court in the first instance.

      For the foregoing reasons, we will reverse the
judgment of the District Court and remand for further
proceedings consistent herewith.




                               31